Citation Nr: 1701950	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, which includes service in the Republic of Vietnam (Vietnam).  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.

In a September 2014 decision, the Board reopened the Veteran's claim for service connection for a heart condition and denied this claim on the merits.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Partial Remand (JMR), the Court vacated the September 2014 decision with regard to the Board's denial of service connection for a heart condition and remanded this issue to the Board for action consistent with the terms of the JMR.

The claim was last before the Board in September 2015.  In accordance with the terms of the JMR, the Board remanded the claim so that VA could provide an examination to identify the Veteran's current heart condition and obtain an opinion as to the etiology of any identified condition.  That development having been completed, this claim is once again before the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was provided with a VA examination for his heart in December 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with a heart block with left bundle branch block, congestive heart failure, and cardiomyopathy.  It was determined, based upon a review of a prior computed tomography (CT) angiogram and Adenosine myocardial perfusion test, that the Veteran's heart disabilities were not ischemic and merely idiopathic, or of unknown or sudden etiology.  The examiner opined that, because the Veteran's heart disabilities were not ischemic, then such could not be presumed to be service-connected to the Veteran's in-service Agent Orange exposure.

An addendum to the December 2015 report was sought in February 2016.  In pertinent part, it was requested that an opinion be provided as to whether a current heart condition was caused or aggravated by the Veteran's presumed exposure to herbicides in Vietnam.  The request explained that while it was understood only ischemic heart disease is presumed to be due to such exposure, for purposes of addressing the claim it was necessary to obtain an opinion as to whether the non-ischemic heart disease conditions were caused or aggravated by the in-service exposure.   

The addendum provider appears only to have addressed the diagnosis of dilated cardiomyopathy/congestive heart failure.  The Veteran also has been diagnosed to have first-degree heart block with left bundle branch block.  Although the reason for not addressing this diagnosis may be obvious to one trained in medicine, for purposes of adjudicating the claim it is necessary to obtain an opinion concerning the cause of this diagnosis (first-degree heart block with left bundle branch block) as well.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment. If no records are available, the claims folder should indicate this fact. Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, request an opinion from an appropriately qualified person that addresses whether the Veteran's first-degree heart block with left bundle branch block was caused or aggravated by the Veteran's presumed in-service exposure to herbicides in Vietnam.

The examiner also should indicate whether this condition had its onset in service, or within the first post service year.  

The examiner should provide a complete rationale for any opinions offered. If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




